                                            Case 3:21-cv-00832-JD Document 15 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RODRIC PETRECE STANLEY,                              Case No. 21-cv-00832-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE DISMISSAL
                                                  v.
                                   9

                                  10     WEST COUNTY DETENTION
                                         FACILITY, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           This is a civil rights complaint filed pro se by a detainee. In the initial review order, the

                                  14   Court dismissed the complaint with leave to amend after discussing the deficiencies in the case.

                                  15   The time to amend has passed and plaintiff has not filed an amended complaint or otherwise

                                  16   communicated with the Court. This case is DISMISSED without prejudice for the reasons stated

                                  17   in the prior order.

                                  18           IT IS SO ORDERED.

                                  19   Dated: September 13, 2021

                                  20

                                  21
                                                                                                      JAMES DONATO
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
